Resettled judgment of foreclosure and sale reversed on the law, with costs, and the complaint dismissed on the law, with costs. Findings of fact affirmed. The offer of the banb, plaintiff’s assignor, to accept a reduced rate of interest was transformed into a binding and enforcible contract which, upon performance by the owner of the property, the banb could not cancel." That contract called for a reduction in the rate of interest during the existence of the indebtedness, so long as, among other conditions, the amortization payments were made, viz.: “ The reduced rate of interest will continue provided the regular $175.00 quarterly installments on the principal are maintained » e *» This was a single contract relating to the mortgage as an entity and did not lacb mutuality on the ground that the owner with impunity could refuse to mabe further installment payments of principal. The contract envisaged any future failure to mabe such payments and provided, in effect, for reversion to the original rate of interest if that contingency eventuated. The mortgagee, therefore, could not cancel the contract so long as the owner per*843formed and, in consequence, there were no such defaults in payment of interest and principal as are alleged in the complaint. In our opinion, payment of the taxes within the month in which they were due, which concededly would be without penalty, would be a sufficient compliance with that part of the contract which relates to prompt payment of taxes when due, particularly in the light of the fact that payments within such time had been customarily made by the owner without objection on the part of the mortgagee. Hagarty, Acting P. J., Carswell, Johnston, Aldrich and Nolan, JJ., concur.